DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/12/2021 was filed after the mailing date of the Notice of Allowance on 08/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 1-3, 8-10, 15-17, 22-24 and 29-36 (renumbered as claims 1- 20) are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
 are allowable over the prior art of record as indicated in previous Notice of Allowance mailed on 08/23/2021 and the prior art cited in IDS filed on 11/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• SHEN et al. (US 2020/0059912 A1) entitled: "Method For Transmitting Downlink Control Information Terminal And Network Side Device"
• Wu et al. (US 2019/0349943 A1) entitled: "Resource Allocation Method And Device In Communication System"
• SCIMEZAWA (US 2019/0289598 A1) entitled: "Communication Apparatus, Communication Method, And Recording Medium"
• YUK et al. (US 2018/0324760 A1) entitled: "Methods And Apparatuses For Physical Resource Block Bundling Size Configuration"
• PARK et al. (US 2018/0227101 A1) entitled: "Uplink MIMO Reference Signals And Data Transmission Schemes"


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/Primary Examiner, Art Unit 2414